While I concurred in the result reached by Judge Brooks in an opinion deciding this case, I do not concur in some of the propositions announced by him, and the matter is of such importance that I deem it proper to express my views on the questions presented.
In May, 1907, the applicant took out a license under the proper authorities in the city of San Antonio for the sale of spirituous, vinous and malt liquors by retail for one year, paying the taxes therefor. This license was taken out under the then existing laws on the subject. See Revised Civil Statute, arts. 5060a to 5060i inclusive, which was the act of 1893. See also arts. 3380 to 3383 inclusive. At the regular session of the Thirtieth Legislature an act was passed regulating the sale of intoxicating liquors by retail, which provided for an increased tax on the *Page 112 
sale of both spirituous and malt liquors, and other provisions covering the entire subject for the regulation of the sale of intoxicating liquors by retail. See Acts Thirtieth Legislature, p. 258.
Applicant did not take out a license, or pay the tax under the new act, or comply with any of the provisions thereof, but continued his occupation of a retail liquor dealer under the former act and on the 12th of September he was arrested for pursuing his occupation without a license under the new act and he sued out a writ of habeas corpus before this court. It may be stated that the Act of the Thirtieth Legislature of 1907 was approved on the 18th of April, 1907, and went into effect ninety days after adjournment, which was on the 12th of July, 1907.
Applicant contends that he had a right to pursue his occupation under his license granted by virtue of the former law, because, as he maintains, the law of the Thirtieth Legislature did not repeal the former law and did not revoke his license. That his authority to pursue his occupation continued for one year; that is, until the — day of May, 1908, as he had paid the tax and procured a license for that time.
I understand the opinion by Judge Brooks to hold substantially that the law of the Thirtieth Legislature did repeal the former law on the subject and its effect was ultimately to revoke the license, but that applicant had a reasonable time after the 12th of July, 1907, to procure license under the new law; and that this reasonable time had expired on the 12th of September, 1907, and that appellant had made no effort to procure a new license; and that he was consequently amenable to the provisions of said last mentioned act.
It may be stated that applicant does not contend, but concedes the power of the Legislature to repeal the former law on the subject of the sale of intoxicating liquors by retail, either by expression or by implication. His contention, however, is that the Legislature did not do so, and he gathers this mainly from the fact, that the Legislature made no provision to reimburse those who had paid for license, their money for the unexpired term, and in this connection, he cites some other circumstances, and insists that the legislative intent was not to revoke the former license. In support of his contention he cites us to a number of authorities. With many of these I concur, to wit: The principle is well recognized that repeals by implication are not favored, and it is not necessary to cite authorities in support thereof. It is also understood that where there is a general revising act which expressly repeals all inconsistent acts and parts of acts, there is an implication that if there are parts of former acts not embraced in the new, and not inconsistent therewith, such portions are not repealed. We are also referred to Davis v. State, 2 Texas Crim. App., 431, and to State v. Drake, 86 Tex. 329; and Hirn v. State of Ohio, 1 Ohio St. 15; and Bush v. D.C., 1 Ct. App., D.C., 1.
The Davis case was a bawdy house case in which under an ordinance authorized by the charter of the City of Waco, license were granted to prostitutes. The appellant paid the license. The ordinance of the city *Page 113 
was repealed but the unexpired portion of the license tax was not reimbursed appellant. It was held in that case that before revocation, the balance of the tax should have been reimbursed. If the principle announced in that case would be applicable to a liquor dealer's case, that doctrine has long since been overruled so far as this State is concerned. In Drake's case I notice the court says there was no substantial difference between the law of 1887 and 1893, especially with reference to the provision regarding minors. The court say: The Act of 1893 was prospective in its operation, and there is nothing in it indicating intention to withdraw, absolutely or in terms, from persons who had license to sell liquors at the time it was enacted, the right to do so in accordance with the license already obtained, so long as it does, under its terms, remain in force. The right to do so under such legislation should not be questioned.
I fail to see how that decision has a bearing on the question here involved. The court held that the law was substantially re-enacted and a continuous law. The Ohio case, of course, can be differentiated from the case here. The repealing clause there was simply to the effect that all laws or parts of laws licensing the sale of spirituous liquors, which are inconsistent with the provisions of this act, shall be and the same are hereby repealed. The court further speaking says: The repealing clause effects nothing but the power to grant licenses in future after the law takes effect. It repealed the authority in the law of 1831 to grant any more licenses to retail spirituous liquors, but nothing further. There is no language employed expressive of any intention to revoke or annul the unexpired license previously granted under it. The license was a privilege and acquired right, which, during its term, was not dependent on the continuance of the law under which it had been granted. If a license had been granted and taken out under the Act of 1831, on one day, and the next day the entire law had been repealed, it could not be claimed that the license was revoked. The repeal of the law would simply take away the authority to grant future license. It is clear that the unexpired licenses were not expressly repealed or revoked by the Act of 1851. And it is but fair to presume that if the General Assembly had intended any such thing, such intention would have been expressed, and provision made for refunding the money obtained for the licenses revoked.
I would further observe if the Ohio case is authority there for the proposition that the repeal of a retail liquor license law, without reimbursing the unexpended money paid for the license, authorizes the licensee still to pursue the business under the old law, it is not the rule here, nor is it the rule under the weight of authority, especially the more recent authorities.
The District of Columbia case appears to be more in point than either of the others, but in that case the 17th section materially differentiates it from the one at bar. That section authorizes the holder of the license under the new law to deposit the fee for another year and continue the *Page 114 
business lawfully until such time as the board shall have passed upon the application and refused it.
Now, coming back to the proposition, does the law of the Thirtieth Legislature abrogate and repeal the former laws on the subject under which applicant had procured a license? That it did so, both by express provision and by strong and clear implication, it occurs to me, is obvious; and if the language used bears out this construction, then we are not called on to invoke rules of construction as to the intent of the Legislature. I concede, however, if the repeal was merely by expression, and the bill itself, judged from its provisions, did not repeal the former law, or if it was doubtful as to some of its provisions whether or not the two might stand harmoniously together, then we might invoke the rules to determine the meaning or intention of the Legislature, but not otherwise.
The main question here is, was the law of the Thirtieth Legislature so plain and unambiguous in its provisions, indicating a repeal of the former law on the same subject, as not to require the revocation of any rule, to determine the intention of the Legislature on the subject of repeal? If so, then under all the authorities, the act must be governed simply by the language used. The rule to test this question being as follows: If a statute is plain, certain and unambiguous, so that no doubt arises from its own terms as to its scope and meaning, a bare reading, suffices; then interpretation is needless. Sutherland Statutory Construction, section 234. And again we find this language in section 237: "If the words are free from ambiguity and doubt, and express plainly, clearly and distinctly the sense of the framers of the instrument, there is no occasion to resort to other means of interpretation. It is not allowable to interpret what has no need of interpretation."
I quote from Mr. Endlich on Interpretation of Statutes, sections 4 to 8, as follows: "The legislature must be intended to mean what it has plainly expressed, and consequently there is no room for construction. It is, therefore, only in the construction of statutes whose terms give rise to some ambiguity, or whose grammatical construction is doubtful, that courts can exercise the power of controlling the language in order to give effect to what they suppose to have been the real intention of the law makers." And again we find: "Where, by the use of clear and unequivocal language, capable of only one meaning, anything is enacted by the legislature, it must be enforced, even though it is absurd or mischievous. If the words go beyond what was probably the intention, effect must nevertheless be given to them."
Again, in section 5 we find this expression: "The clear language of a statute can be neither restrained nor extended by any consideration of supposed wisdom or policy. So long as a legislative enactment violates no constitutional provision or principle, it must be deemed its own sufficient and conclusive evidence of the justice, propriety and policy of its passage." And in section 6 we read as follows: "It has been said that though vested rights are divested, those who have to interpret the law *Page 115 
must give effect to it. And they are bound to do this even when they suspect (on conjectural grounds only) that the language does not faithfully express what was the real intention of the legislature when it passed the act, or would have been its intention if the specific case had been proposed to it. Even when a court is convinced that the legislature really meant and intended something not expressed by the phraseology of the act, it will not deem itself authorized to depart from the plain meaning of the language which is free from ambiguity." And in section 7, we read: "The moment we depart from the plain words of the statute according to their ordinary and grammatical meaning, in a hunt for some intention founded on the general policy of the law, we find ourselves involved in a `sea of troubles.' Difficulties and contradictions meet us at every turn. Indeed, to depart from the meaning on account of such views, is, in truth, not to construe the act, but to alter it. But the business of the interpreter is not to improve the statute; it is to expound it. Whilst he is to seek for the intention of the legislature that intention is not to be ascertained at the expense of the clear meaning of the words. The question for him is not what the legislature meant, but what its language means." To the same effect see Black on Interpretation of Laws, section 35.
On the subject of Implied Repeals, Mr. Sutherland, section 138, uses this language: "An implied repeal results from some enactment the terms and necessary operation of which can not be harmonized with the terms and necessary effect of an earlier act. In such case the later law prevails as the last expression of the legislative will; therefore, the former law is constructively repealed, since it cannot be supposed that the law making power intends to enact or continue in force laws which are contradictions. The repugnancy being ascertained, the later act of provision in date or position has full force and displaces by repeal whatever in the precedent law is inconsistent with it." On the same subject see Endlich on Interpretation of Statutes, secs. 198 to 200; Norris v. Crocker, 13 How., 429; Dowdell v. State,58 Ind. 333; Johns v. State, 78 Ind. 332; Mitchell v. Brown, 1 E. E., 267.
In Stebbins v. State, 22 Texas Crim. App., 32, we find this rule laid down and authorities cited in support of it, to wit: "Where a new statute in itself comprehends the entire subject and creates a new, independent and entire system respecting the subject matter, it is universally held to repeal and supersede all previous systems and laws respecting the same subject matter." And see Dickinson v. State, 38 Tex.Crim. Rep.; Harold v. State, 16 Texas Crim. App., 157. In Rowland v. State, 12 Texas Crim. App., 418, almost the exact question in this case came before this court. I quote from the latter case as follows: "The questions presented are: 1. Did appellants' license, obtained under the previous law, protect them from the operation of the new law, during the period of time covered by their license? In other words, having paid for and obtained a license to sell liquor for the period of twelve months, could the Legislature, by imposing *Page 116 
an additional tax upon their occupation, destroy the vitality of their license? Could the Legislature revoke or repeal this license? 2. If it had such authority, did it in fact exercise it? While there exists some conflict of authorities upon the question as to the right or power of the Legislature, by a general law, to revoke a license to sell liquors for which a fee has been received by the State, we think the weight of authority is in support of such right or power." Citing a great number of authorities. Then the court proceeds as follows: "In the case before us, did the Legislature exercise this right of power, and revoke the license under which defendants were selling liquor? We think so. The act increasing the tax expressly repeals the law under which the license was issued, and while section 3 of this repealing act contains a saving clause in favor of a certain class of liquor dealers therein specified, this saving clause does not relate or apply to the liquor dealers having license to sell in quantities of one quart and not more than five gallons. We think, therefore, that the effect of the act of March 11, 1881, was to revoke the license of the defendants, and that such license was no longer a protection to them after that act took effect," and see Ex parte Lynn, 19 Texas Crim. App., 293.
And again we find in Smith v. State, 44 Tex. 444, the following: "An act providing for, or defining substantially, an offense made by a previous law, and providing a different punishment, will be held to repeal the former act, and not as cumulative." I refer to this case, because it will be seen by reference to the former law on the subject (see 411a Code Criminal Procedure, and section 4 of the Act of the Thirtieth Legislature) that an entirely different penalty is created from that formerly existing, for pursuing the occupation without a license.
Now, in view of these rules supported by the great current of authority, if not by all, and especially by our own reports, how does the matter stand with reference to a repeal by the Thirtieth Legislature of former acts on the subject of retailing spirituous liquors. In the first place, the last act contains a direct and express repeal in the following language, section 35: "All laws and parts of laws in conflict with this Act are hereby expressly repealed."
But, as we have heretofore stated, if there was something in the acts showing a want of intention to repeal all or some of the provisions of the former act, such act or such provisions, might stand, notwithstanding the express repeal contained in the act; but when we look to the act itself, how does the matter stand? We find that the two acts were passed, — one in 1893 and one in 1907, — for the purpose of controlling and regulating the retail traffic in intoxicating liquors. Both acts cover essentially the same ground. They levy a tax, the last one increasing the tax, both on spirituous and malt liquors. Both acts provide how licenses shall be procured, — the last act radically different from the former. Both acts provide for bonds and give the terms thereof. The last act in some material respects different from the former. Both acts provide how the business shall be conducted, regulating the method to be *Page 117 
pursued by the retailer, and the last containing provisions radically different and more restrictive than those contained in the former act, and the last act containing a penalty for pursuing the occupation without a license, essentially different from the former act. Indeed, in the language of the books the last act comprehends the entire subject and creates a new independent and entire system respecting the subject matter and under the authorities, it is universally held to repeal and supersede all previous systems and laws respecting the same subject matter. The language is clear, unambiguous and unequivocal, and leaves absolutely no room for interpretation as to what the Legislature may have meant, and to hold, that because the Legislature struck out a provision to reimburse the holders of unexpired liquor license, that this fact would render equivocal or ambiguous, a plain statute, it seems to me, would be a travesty. The Legislature had the power to eliminate said provision or to refuse to pass it, however equitable such a measure might have been. They could have passed a separate bill on the subject, or the matter could have been referred to some future Legislature. Had there been anything ambiguous in the law with reference to its repeal, it is possible that this matter might have been invoked as an aid in ascertaining the real intent of the Legislature with reference to the repeal. Nor does it occur to me that there is anything in the suggestion that the Legislature could not have intended to create prohibition in the State for as much as twenty days. If the Legislature had the power and did a thing, we cannot speculate as to what their intention was in order to defeat the operation of a law passed by them, or to postpone its effect. As far as I am advised, the Legislature is not restrained by any constitutional provision from regulating the liquor traffic in non-local option territory. They are not only authorized to suspend the retail of spirituous and malt liquors, but they can abrogate same. This would not effect the sale otherwise than at retail. To quote Judge Hurt on the subject, and it cannot be claimed that he was partial to State prohibition, but he was a great judge and loyal to his convictions: "The people of the State might desire the prohibition of saloons, and not absolute prohibition, but we are seriously told that they cannot have this — that they must take absolute prohibition in order to obtain the suppression of saloons, and this they must receive as doled out to them by the separate action of counties, precincts, cities, and towns. This is absurd. We will follow this subject but one step further. Local option prohibits absolutely in the county of its adoption. Say that this divests the Legislature of the power to prohibit absolutely all over the State (a proposition too preposterous for discussion), may not the Legislature still retain the power to prohibit saloons? Concede that the Legislature, by reason of the local option provision of the Constitution, cannot prohibit the sale of such liquors absolutely, may it not still retain the power to prohibit the saloons? Now, it is well settled by all the authorities that the Legislature — no constitutional provision forbidding — has the right to absolutely prohibit the saloon business — the retail of intoxicating *Page 118 
liquors. If, therefore, the Legislature can prohibit this business absolutely, it follows inevitably that the Legislature can annex to the pursuit of such business just such conditions precedent as it may deem just, unless the citizen has granted to him affirmatively by the Constitution of the United States the right to sell such liquors by retail — to keep a saloon. If such right is given, the Legislature might regulate the business, but regulation could not extend to prohibition. No such right is conferred, and hence another position of counsel for appellant is unsound." See Bell v. State, 28 Texas Crim. App., 96.
This brings us to the last proposition in the case, when did the law, that is, the act known as the Baskin-McGregor bill go into effect. Evidently like all other laws passed by the Thirtieth Legislature, it went into effect ninety days after adjournment, which was on the 12th of July, 1907. And thereafter it became unlawful for any one to pursue the occupation of a retail liquor dealer under any former law, because that stood repealed, and no man could be mulcted in damages thereafter for a violation of the provisions of the bill, or could be prosecuted criminally under some provision of the criminal statute relating to his former license; but from the 12th of July onward was amenable only to the provisions of the new law. Of course, it would be as absurd to hold that the two laws regulating the retail liquor traffic, with diverse and antagonistic provisions, could operate together at the same time, as it would be that two bodies could occupy the same space at the same moment. The new law, as heretofore stated, repealed by expression and implication the former law and provided a penalty for those who should retail intoxicating liquor without license. It was competent for the Legislature to suspend for a day, or a week or a month, the procurement of license, and during that time, and while the machinery of the new law was getting in working order, the sale of intoxicating liquors was suspended, pending the procurement of the license. And unless it can be successfully maintained that the retail of spirituous liquors is an inalienable right and cannot be suspended, no man could complain at the delay, but was compelled to await the issuance of his license before he could embark in the business.
Entertaining these views, supported as they are by the authorities, I concur in the disposition of the case.